Detailed Action
	This action is responsive to an original application filed on 10/28/2019 with acknowledgement that this application is a 371 of PCT/EP2017/077929 with a priority date of 4/28/2017 to foreign application EP17382233.9. 
	Claims 15-27 are currently pending.  Claims 1-14 are cancelled.  Claim 22 is withdrawn from consideration as being drawn to a nonelected invention.  Claim 15 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Atomizing Nozzle Species II (Figs. 4 and 10), Swirl Element Species II (Fig. 5b), and Nozzle Pin Species II (Fig. 6b) in the reply filed on 9/24/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 was filed on the application filing date of 10/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is also objected to because of the following informalities:
In the Line 7 of the Abstract, “the user” should be revised to “a user” to ensure proper antecedent basis.
On Page 1 Line 28 of the Specification, “Water is feed into the nozzle” should be revised to “Water is fed into the nozzle” to ensure proper grammar.
On Page 2 Line 10 of the Specification, “water flowing out from nozzle orifice” should be revised to “water flowing out from the nozzle orifice” to ensure proper grammar.
On Page 2 Line 16 of the Specification, “valve mounted at spill line” should be revised to “a valve mounted at a spill line” to ensure proper grammar. 
On Page 2 Line 19 of the Specification, “water flowing out from nozzle orifice” should be revised to “water flowing out from the nozzle orifice” to ensure proper grammar.
On Page 2 Lines 23-24 of the Specification, “Water enter the nozzle accumulates at first chamber and flows to the mixing chamber” should be revised to “Water enters the nozzle, accumulates at the first chamber, and flows to the mixing chamber” to ensure proper grammar and proper punctuation.
On Page 3 Line 24 of the Specification, “flow of a either a single liquid” should be revised to “flow of either a single liquid” to ensure proper grammar.
On Page 6 Line 19 of the Specification, “specially when nozzles” should be revised to “especially when nozzles” to ensure proper grammar. 
	The above are just examples of inconsistencies and problematic issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the disclosure.  Appropriate correction is required.
Claim Objections
Claims 15, 17-18, 21, and 25-27 are objected to because of the following informalities:
In Claim 15, dashes and indentations are applied inconsistently throughout the claim.  See Lines 10-11 which have dashes beginning each line, and Lines 18-22 which are not indented.  Claim 15 should be revised to have consistent dashes and indentation throughout the claim when applicable.
In Claim 17 Lines 2-3, the reference characters should be removed since reference characters are not used consistently throughout the other claims.
In Claims 18, 21, and 25-27, all instances of “the nozzle” should be replaced with “the atomizing nozzle” to ensure proper antecedent basis while using claim terminology consistent with what is used elsewhere throughout the claims.
In Claim 25 Line 2, the reference character should be removed from since reference characters are not used consistently throughout the other claims. 
In Claim 26 Line2, “the second housing and the plurality” should be revised to “the second housing, and the plurality” to ensure proper punctuation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite because Lines 2-3 state “at least one static axial o-ring seal (300) between two disk-shaped modules” and it is not clear if “two disk-shaped modules” are two of “a plurality of interchangeable disk-shaped modules” from Claim 15 (Line 9) from which Claim 25 depends or if “two-disk-shaped modules” are two additional disk-shaped modules.  For the purpose of examination, Claim 25 Lines 2-3 will be interpreted to state “at least one static axial o-ring seal between two disk-shaped modules of the plurality of interchangeable disk-shaped modules”.  
Claim 26 is indefinite because Line 2 states “at least one static crush seal between a disk-shaped module and an inlet” and it is not clear if “a disk-shaped module” is one of “a plurality of interchangeable disk-shaped modules” from Claim 15 (Line 9) from which Claim 26 depends, or if “a disk-shaped module” is an additional disk shaped-module.  Furthermore, it is not clear if “an inlet” is one of “a first inlet” and “a second inlet” from Claim 15 (Lines 2-3) from which Claim 26 depends or if “an inlet” is an additional inlet.  For the purpose of examination, Claim 26 Line 2 will be interpreted to state “at least one static crush seal between one disk-shaped module of the plurality of interchangeable disk-shaped modules and the first inlet or the second inlet”.  


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19-20, and 23 are rejected as being anticipated by US Patent 7,036,753 to Huffman (“Huffman”).
As to Claim 15, Huffman discloses an atomizing nozzle (Title “Internal mixing atomizing spray nozzle assembly”) for spraying liquid droplets (Col. 1 Lines 26-30) comprising:
at least a first inlet (See Annotated Fig. 1) configured to receive a first liquid (See Annotated Fig. 1); 
a second inlet (See Annotated Fig. 1) configured to receive a second substance (See Annotated Fig. 1) to be mixed with the first liquid (See Annotated Fig. 1, Col. 2 Lines 30-40), and 
an outlet (See Annotated Fig. 1) configured to allow atomized droplets comprising a mixture of the first liquid and the second substance be expelled (Col. 2 Lines 54-62), 
a first housing (See Annotated Fig. 1, Housing A can primarily be considered the first housing; alternatively Housing B can be considered the first housing) and a second housing (See Annotated Fig. 1, Housing B can primarily be considered the second housing; alternatively Housing A can be considered the second housing) configured to be attached to each other to conform a hollow cylindrical casing (See Annotated Fig. 1, Housing A and Housing B attach to each other to form a hollow cylindrical casing); and 
a plurality of interchangeable disk-shaped modules (See Annotated Fig. 1, #22 and #23 are flat circular disk-shaped modules and it is understood that each disk-shaped module is interchangeable since #22 and #23 can each be replaced with another identical disk-shaped module if needed due to wear): 

comprising a plurality of different-shaped cavities (See Annotated Fig. 1, #22 and #23 each have one different-shaped cavity) configured to: 
conform a first mixing chamber (See Annotated Fig. 1, the first mixing chamber is where two streams of air are mixed); 
conform a second mixing chamber (See Annotated Fig. 1, the second mixing chamber is where air and liquid are mixed; 
conform a swirl module (See Annotated Fig. 1, Col. 2 Lines 30-40, the cavities in #22 and #23 are understood to conform along with #11 to form a module that is understood to induce swirl for mixed fluid) connecting the first mixing chamber to the second mixing chamber (See Annotated Fig. 1);
connect the first inlet to the first mixing chamber (See Annotated Fig. 1); 
connect the second mixing chamber to the outlet (See Annotated Fig. 1); 
wherein the swirl module comprises: at least a first conduct (See Annotated Fig. 1) and a second conduct (See Annotated Fig. 1) adapted to connect to the second mixing chamber (See Annotated Fig. 1), wherein the first conduct and the second conduct form an angle greater than or equal to 0° and smaller than or equal to 90° (See Annotated Fig. 1, the angle X is less than 90° and greater than 0°); or 
a swirl disk with a plurality of slanted lateral conducts (a swirl disk with a plurality of slanted lateral conducts is not taught by Huffman, however based on the term “or” being used in the claim, a swirl disk with a plurality of slanted lateral conducts is not required by the claim).
As to Claim 16, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman further discloses wherein the first inlet is located on the first housing (See Annotated Fig. 1, the first inlet is located on the first housing when the first housing is Housing A) and is configured to pass through the first mixing chamber to connect to the first conduct (See Annotated Fig. 1).

As to Claim 19, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman further discloses wherein the first inlet is located on the first housing (See Annotated Fig. 1, the first inlet is located on the first housing when the first housing is Housing A).
As to Claim 20, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman further discloses wherein the second inlet is connected to the second mixing chamber (See Annotated Fig. 1, the second inlet is connected to the second mixing chamber via the first mixing chamber) and is located on the second housing (See Annotated Fig. 1, the second inlet is located on the second housing when the second housing is Housing A).
As to Claim 23, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman further discloses wherein the second housing is a cylindrical housing (See Annotated Fig. 1, Housing B is the second housing and is a cylindrical housing) and the first housing is a disk-shaped lid (See Annotated Fig. 1, Housing A is the first housing and is a lid that is disk-shaped), wherein the first housing comprises a first face (See Annotated Fig. 1, Face A) configured to be connected to the second housing and the second housing comprises a second face (See Annotated Fig. 1, Face B) configured to be connected to the first housing, the first face and the second face conforming mating flanges (See Annotated Fig. 1) to attach the first housing and the second housing to each other.

    PNG
    media_image1.png
    1105
    853
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of US Patent 4,462,543 to Yam (“Yam”). 
Regarding Claim 18, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman does not disclose wherein the nozzle further comprises a third inlet located on the second housing and connected to the second mixing chamber in a direction substantially perpendicular to the first inlet.
However, Yam discloses an atomizing nozzle (Fig. 1 #10 “nozzle”) for spraying liquid droplets (Col. 4 Lines 28-29 “paste product”) comprising:
a first inlet (See Annotated Fig. 1) configured to receive a first liquid (Fig. 1 #11 “fluid reactant”, based on Col. 6 Line 37 #11 is understood to be a liquid);
a second inlet (See Annotated Fig. 1) configured to receive a second substance (Fig. 1 #12 “fluid reactant”) to be mixed with the first liquid;

a first mixing chamber (See Annotated Fig. 1, the first mixing chamber is where #11 and #12 are mixed); 
a second mixing chamber (See Annotated Fig. 1, the second mixing chamber is where the mixture of #11 and #12 is mixed with #13);
and a third inlet (See Annotated Fig. 1) located on the second housing (See Annotated Fig. 1) and connected to the second mixing chamber (See Annotated Fig. 1) in a direction substantially perpendicular to the first inlet (See Annotated Fig. 1). 
Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Huffman as applied to Claim 15 above such that the atomizing nozzle further comprises a third inlet located on the second housing and connected to the second mixing chamber in a direction substantially perpendicular to the first inlet, as taught by Yam, for the purpose of mixing three different substances together to be sprayed (Col. 8 Lines 12-40). 
Regarding Claim 21, in reference to the atomizing nozzle of Huffman as applied to Claim 19 above, Huffman does not disclose wherein the nozzle further comprises a third inlet connected to the outlet in a direction substantially perpendicular to the outlet.
However, However, Yam discloses an atomizing nozzle (Fig. 1 #10 “nozzle”) for spraying liquid droplets (Col. 4 Lines 28-29 “paste product”) comprising:
a first inlet (See Annotated Fig. 1) configured to receive a first liquid (Fig. 1 #11 “fluid reactant”, based on Col. 6 Line 37 #11 is understood to be a liquid);
a second inlet (See Annotated Fig. 1) configured to receive a second substance (Fig. 1 #12 “fluid reactant”) to be mixed with the first liquid;

a first housing (See Annotated Fig. 1) and a second housing (See Annotated Fig. 1) configured to be attached to each other to conform a hollow cylindrical casing, wherein the first inlet is located on the first housing (See Annotated Fig. 1);
a first mixing chamber (See Annotated Fig. 1, the first mixing chamber is where #11 and #12 are mixed); 
a second mixing chamber (See Annotated Fig. 1, the second mixing chamber is where the mixture of #11 and #12 is mixed with #13);
and a third inlet (See Annotated Fig. 1) connected to the outlet (See Annotated Fig. 1, the third inlet is connected to the outlet via the second mixing chamber) in a direction substantially perpendicular to the outlet (See Annotated Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Huffman as applied to Claim 19 above such that the atomizing nozzle further comprises a third inlet connected to the outlet in a direction substantially perpendicular to the outlet, as taught by Yam, for the purpose of mixing three different substances together to be sprayed (Col. 8 Lines 12-40).

    PNG
    media_image2.png
    953
    751
    media_image2.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman.
Regarding Claim 24, in reference to the atomizing nozzle of Huffman as applied to Claim 23 above, Huffman does not disclose wherein the first housing is further adapted to be screwed together with the first inlet (See Annotated Fig. 1, the first inlet appears to be a pin that is press fit into housing A).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Huffman as applied to Claim 23 above to . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of US Patent 4,043,511 to Nakamura (“Nakamura”).
As to Claim 25, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman does not disclose wherein the nozzle further comprises at least one static axial o-ring seal between two disk-shaped modules.
However, Nakamura discloses an atomizing nozzle for spraying liquid droplets (Title “Shower Head”, See Fig. 4) comprising a static axial o-ring seal (Fig. 4 #162 “o-ring) between two disk-shaped modules (See Annotated Fig. 4 #100 and the bottom portion of #40 are disk shaped modules with a static axial o-ring seal between them). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Huffman as applied to Claim 15 above to comprise a static axial o-ring seal between two disk-shaped modules, as taught by Nakamura, for the purpose of preventing leakage of fluid into the space between the two disk-shaped modules (Col. 5 Lines 8-17). 

    PNG
    media_image3.png
    775
    594
    media_image3.png
    Greyscale


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of US Patent 9,604,239 to Southern et al. (“Southern”).
As to Claim 27, in reference to the atomizing nozzle of Huffman as applied to Claim 15 above, Huffman does not disclose wherein each of the first housing, the second housing, and the plurality of 
However, Southern discloses an atomizing nozzle (Title “Self Cleaning Water Nozzle”) comprising a component (See Annotated Fig. 1) comprising two quasi-symmetric assemblable halves (Fig. 1 #23 “nozzle halves”) along a meridian plane of the nozzle (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Huffman as applied to Claim 15 above to by using the known technique of having components comprise two quasi-symmetric assemblable halves along a meridian plane of the nozzle, as taught by Southern, such that each of the first housing, the second housing, and the plurality of interchangeable disk-shaped modules comprises two-quasi symmetric assemblable halves along a meridian plane of the nozzle, since doing so would yield the predictable result of allowing each component to be opened such that it can be cleaned (Col. 4 Lines 22-29).  

    PNG
    media_image4.png
    594
    517
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 4, 2021